UNITED STATES COURT OF APPEALS
                                   FIFTH CIRCUIT

                                         ____________

                                         No. 00-20655
                                         ____________


               In the Matter Of: STOLLER CHEMICAL CO,

                                             Debtor,


               PAMELA GALE JOHNSON, Trustee,

                                             Appellant,


               versus


               SOUTHWIRE COMPANY; GASTON COPPER RECYCLING
               CORPORATION; BRUCE E BETTERTON; HY-TEX
               MARKETING INC; ARTHUR G HEINEL; ROBERT D WEAVER

                                             Appellees.



                          Appeal from the United States District Court
                              For the Southern District of Texas
                                  USDC No. H-94-CV-3074


                            December 3, 2001
Before EMILIO M. GARZA, PARKER, and DENNIS, Circuit Judges.

PER CURIAM*




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
AFFIRMED. See 5th Cir. Loc. R. 47.6.




                                   -2-